Order entered November 21, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00218-CR

                          DARREN DWYONE GREEN, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-62506-K

                                         ORDER
         The Court GRANTS the State’s November 19, 2014 motion to extend time to file its

brief. WE ORDER the State’s brief received on November 19, 2014 filed as of the date of this

order.


                                                   /s/   ADA BROWN
                                                         JUSTICE